Citation Nr: 1803688	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  99-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sickle cell disease.

2.  Entitlement to service connection for right eye glaucoma, to include as secondary to sickle cell disease.

3.  Entitlement to service connection for right hip avascular necrosis, to include as secondary to sickle cell disease.

4.  Entitlement to service connection for a renal disorder, to include as secondary to sickle cell disease.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Michael G. Smith, Esq.
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to September 1975.

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from September 1998 and June 2000 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The September 1998 administrative decision determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for sickle cell disease.  The June 2000 rating decision denied entitlement to service connection for right eye glaucoma, for right hip avascular necrosis, and for a renal disorder, as well as entitlement to a TDIU rating.

In December 1999, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of the hearing is associated with the record.  In an October 2002 written submission, the Veteran withdrew his request for a Board hearing.

In an October 2003 decision, the Board determined that new and material evidence had been received to reopen a claim of entitlement to service connection for sickle cell disease and remanded that claim, as well as the claims for service connection for right eye glaucoma, service connection for right hip avascular necrosis, service connection for renal disorder, and a TDIU rating, for additional development.

In a November 2006 decision, the Board denied service connection for sickle cell disease, service connection for right eye glaucoma, service connection for right hip avascular necrosis, service connection for renal disorder, and a TDIU rating.  The Veteran appealed the Board's November 2006 decision to the Court.  In May 2008, the Court issued an Order that vacated the November 2006 Board decision with regard to those five issues, and remanded those matters for readjudication consistent with instructions outlined in a May 2008 Joint Motion for Remand by the parties.

Following January 2010 and February 2012 remands for additional development, in a March 2016 decision, the Board denied service connection for sickle cell disease, service connection for right eye glaucoma, service connection for right hip avascular necrosis, service connection for renal disorder, and a TDIU rating.  The Veteran appealed the Board's March 2016 decision to the Court.  In November 2016, the Court issued an Order that vacated the March 2016 Board decision with regard to those five issues, and remanded those matters for readjudication consistent with instructions outlined in an October 2016 Joint Motion for Remand by the parties.

The case has now been assigned to the undersigned Veterans Law Judge.  In May 2017, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA), which was obtained in June 2017.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's sickle cell disease pre-existed his active service, and clear and unmistakable evidence shows that his pre-existing sickle cell disease did not undergo a permanent worsening beyond normal progression during his active service.

2.  Right eye glaucoma was not manifested in service (or within the first post-service year), and the preponderance of the evidence is against a finding that the Veteran's current right eye glaucoma began in service (or within the first post-service year) or is related to his service.

3.  Right hip avascular necrosis was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current right hip avascular necrosis began in service or is related to his service.
4.  A renal disorder was not manifested in service (or within the first post-service year), and the preponderance of the evidence is against a finding that the Veteran's current renal disorder began in service (or within the first post-service year) or is related to his service.

5.  The Veteran is not service-connected for any disabilities.


CONCLUSIONS OF LAW

1.  Service connection for sickle cell disease is not warranted.  38 U.S.C. §§ 1111, 1131, 1132, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2017).

2.  Service connection for right eye glaucoma is not warranted.  38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  Service connection for right hip avascular necrosis is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Service connection for a renal disorder is not warranted.  38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  A TDIU rating is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Regarding the TDIU claim, the Board notes that VA's duties to notify and assist have no application where (as here) under governing law (38 C.F.R. § 4.16) the Veteran is not eligible for the benefit sought, because he is not service-connected for any disabilities.  No amount of notice or assistance would enable him to obtain the benefit sought.

Regarding the service connection claims, neither the Veteran nor his attorney has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board").

Regarding the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained, and neither the Veteran nor his attorney has identified any pertinent evidence that remains outstanding.  Regarding the claim for service connection for sickle cell disease, the RO arranged for pertinent VA examinations with medical opinions in March 2005, November 2010, and February 2014 (as well as an addendum medical opinion in February 2015); thereafter, in response to the guidance outlined in the November 2016 Joint Motion for Remand, the Board obtained a VHA advisory medical opinion in June 2017 from a VA physician, and the Board finds that this physician is sufficiently competent to render the medical opinion that was requested for the Veteran's sickle cell disease because: (1) he has been a practicing hematologist/oncologist for 29 years since completing his fellowship at the National Institutes of Health/National Cancer Institute, (2) he is currently a tenured Professor of Medicine at Virginia Commonwealth University School of Medicine, and (3) he is currently Chief of the Hematology/Oncology Section at the VA Medical Center in Richmond, Virginia.

In addition, the Board finds that a medical opinion addressing the question of a relationship between the Veteran's current right eye glaucoma, right hip avascular necrosis, and renal disorder and his service is not necessary; absent any competent evidence suggesting a link between such disabilities and his service, a medical nexus opinion for this question is not warranted, because even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).

In light of the above, the Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide the matters of service connection for sickle cell disease, for right eye glaucoma, for right hip avascular necrosis, and for a renal disorder, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4); see also Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that VA's duty to assist with regard to these matters is met.

Legal Criteria and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service Connection

In General

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include organic diseases of the nervous system such as glaucoma, as well as nephritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned diseases).  38 U.S.C. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as the above-noted diseases or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  See 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of sound condition is not rebutted, "the [V]eteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Congenital or developmental defects are not considered to be diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303.  However, if such a defect is subjected to superimposed disease or injury which creates additional disability, then service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sickle Cell Disease

The Veteran's STRs include his July 22, 1975, enlistment examination, which revealed clinically normal systems except for feet and identifying body marks, scars, and tattoos.  In his contemporaneous report of medical history on the same date, he denied all symptoms.  On August 11, 1975, the Veteran complained of sickle cell anemia and joint pains.  He gave a history of active sickle cell disease.  An August 18, 1975, evaluation shows that the Veteran arrived at Fort Polk on July 23, 1975, and was in his second week of basic training.  He reported that when he was in the sixth grade, at approximately age 12, he was taken to his local physician with complaints of dizziness, easy fatigability, and aching discomfort in the joints.  He reported that evaluation at that time revealed sickle cell anemia.  The Veteran reported that since that time, he had experienced recurrent problems with fatigue and joint discomfort.  The Veteran was noted to be unable to perform his duties due to chronic anemia.  He was diagnosed with sickle cell.  The recommendation was that since the Veteran did not meet induction standards, he should be presented to the medical board for consideration of separation.  The Veteran's condition was opined to have existed prior to service and was not service aggravated.

The Veteran was placed on a profile on August 18, 1975.  He was to suspend all training pending results of the medical board.  The report of medical board proceedings shows that the Veteran was diagnosed with sickle cell disease.  It was opined to have not been incurred in the line of duty and to have existed prior to service and was not aggravated by active duty.  The report of medical board examination, on August 20, 1975, shows that all systems were normal except for sickle cell disease being noted.  The Veteran was subsequently discharged from service in September 1975.  There is no indication of any in-service injury to his blood system.

Post-service treatment records include a March 1976 doctor's note showing that the Veteran had sickle cell anemia, which frequently caused joint pain, sharp pains, and weak spells.  His treatment records reflect numerous instances of sickle cell crises dating back to 1980.  An August 1980 record shows that the Veteran was known to have sickle cell crisis at least four times in the last ten years.

A VA hospital discharge summary dated in September 1999 shows that the Veteran reported that his parents and seven siblings had sickle cell disease and two of his children had sickle cell trait.

A September 1999 letter from the Veteran's VA hematologist/oncologist shows that it was his opinion that the Veteran's sickle cell disease was aggravated by his time in the service.  He opined that the rigorous training that the Veteran went through in the service caused complications in his disease.  There is no indication that the physician reviewed the Veteran's STRs and no rationale for the opinion was provided.

At his December 1999 DRO hearing, the Veteran testified that he did not have any special treatment prior to service.  However, he did testify that he had blood transfusions as a teenager.  He also testified that he was hospitalized prior to service to take blood.  The Veteran testified that even with fatigue, he still played football in high school.  He testified that prior to service he had not done that level of physical exertion in his life.  The Veteran testified that he had joint problems that he never had prior to service.
An opinion from a private physician dated in February 2001 shows that sickle cell disease was due to a genetic defect.  This private physician opined that the Veteran's military service caused the symptoms to be more pronounced or noticeable, but it did not cause his genetic defect to be worse.  He further opined that, to put it another way, the Veteran's military course of training caused his symptoms to be worse than they were in civilian life because he did not participate in such strenuous activities as a civilian.

A March 2004 letter from another VA hematologist/oncologist notes that the Veteran had been receiving medical care at that particular VA facility since April 1999 and that he had sickle cell disease complicated by hemolytic anemia, avascular necrosis in the head of the right femur, pain crises, and interstitial nephritis with mild renal impairment and tubular acidosis.  This physician asked VA to "consider favorably [the] [V]eteran's request for VA disability benefits related to his sickle cell disease" but did not provide any rationale to support such statement.

The Veteran was afforded a VA hemic disorders examination in March 2005.  The examiner reported that the Veteran was diagnosed as having sickle cell anemia at age 12.  He noted that the Veteran was in service for a two-month period from July 1975 to September 1975.  He reported that prior to entering into service the Veteran had several sickle cell crises.  The Veteran was diagnosed with sickle cell disease.  The examiner noted reviewing the Veteran's claims folder, STRs, and all of the records in his claims file.  He opined that there was no doubt that the Veteran had sickle cell disease, which was well documented and which was congenital.  The examiner opined, after taking a history and examining the Veteran and reviewing his medical records, that the Veteran's two months of service from July 28, 1975, to September 4, 1975 had no permanent effect on his sickle cell disease and that his disability was not permanently increased during the brief period of time that he was in the service.  The examiner noted that in the past ten years, the Veteran had developed many of the complications of sickle cell disease, but in the examiner's opinion, such disease had not been exacerbated by his brief period of time in the service.  The examiner reported that he could find no evidence in the Veteran's medical records that would substantiate that such disease was permanently exacerbated by his brief tour of duty.  The examiner further opined that the Veteran's complications of his sickle cell disease were due to natural progression of his sickle cell disease and had no relationship to the two months he had been in the service in 1975.  There is no indication that the examiner was a blood specialist.

The Veteran was provided another VA hemic disorders examination in November 2010.  The examiner reported that on STR review, sickle cell disease was diagnosed.  The examiner noted that in that review, it was stated that the Veteran had problems with fatigue and pain prior to the service.  The examiner noted that the Veteran was medical boarded out due to recurrent joint problems and fatigue during his brief time in the service.  The examiner reported that since being discharged from the service, the Veteran had had multiple admissions, both at the VA and private hospitals, for sickle cell disease and medical conditions secondary to such disease.  The examiner opined that sickle cell anemia was a congenital disorder.  The examiner opined that the unfortunate circumstance of that disease was that there were many medical conditions associated with it including bone and joint pains, kidney problems, eye problems, and skin disorders.  The examiner opined, after reviewing the Veteran's STRs in the claims file, that the Veteran's two months of service had no permanent effect on his sickle cell disease and his sickle cell anemia and other medical conditions were not permanently increased during his time in the service.  The examiner noted that, unfortunately, since the Veteran's discharge, he had had many complications of sickle cell anemia, but those were a natural progression of the disease and they were not permanently exacerbated by his brief tour of duty.  The examiner reiterated that they were natural complications of the sickle cell disease and were not aggravated beyond the natural progression of disease while he was in the service.  There is no indication that the examiner was a specialist in blood disorders.

A November 2010 buddy statement from someone who served with the Veteran noted that the Veteran got sicker and sicker during service until he went on sick call and was diagnosed with sickle cell anemia.

The Veteran was afforded a VA hematologic and lymphatic conditions examination in February 2014.  The examiner specifically reported that there were no blood specialists available for compensation and pension examinations.  The examiner reported having access to consult with hematology and that she reviewed the case with another physician.  The Veteran was diagnosed with sickle cell disease, noted to be congenital.  The examiner opined that it was more likely than not that the Veteran's sickle cell disease was present prior to service as it was a congenital condition.  The examiner opined that there was no evidence upon review that the two months while on active duty worsened the Veteran's condition of sickle cell disease beyond that which would be considered normal.  The examiner noted the 1999 medical opinion (which stated that the Veteran's service aggravated his condition).  The examiner opined that any activities could be a trigger to cause increased pain with the Veteran's condition, and that it was not to be considered beyond a normal response or progression.  The examiner noted that the Veteran was in service in late July and was out of service with first complaints of pain within a few weeks and was discharged the next month.  The examiner opined that there was no activity or injury documented while in service that could be conjectured to be reason for worsening or aggravation of that disease.  The examiner opined that many things were triggers for pain episodes, but were not considered worsening of the progression of the disease, and rather an unfortunate reality of the disease.  The examiner then reported medical literature pertaining to sickle cell and triggers of pain episodes.

An addendum medical opinion from a different VA medical provider was obtained in February 2015.  The provider noted that there was not a hematology/oncology specialist available to review the case.  The provider noted the Veteran's pertinent STRs showing that he was diagnosed with sickle cell at the age of 12 years.  The provider opined that the sickle cell disease was a congenital disease with a progression of symptoms as the person aged.  The provider reported the August 11, 1975, evaluation and that the Veteran was referred to a medical board.  The provider further noted the medical board proceedings as well as the September 1999 opinion.  The provider reported that the September 1999 opinion was in conflict with all of the other medical opinions provided about the Veteran's progression in his sickle cell disease.  The provider noted that all of the military physicians, as well as the November 2010 and February 2014 examiners, disagreed with the September 1999 physician.  The provider opined that it was "my medical opinion as well" that the Veteran's sickle cell disease preexisted his military service.  The provider opined that, therefore, it was less likely than not that the Veteran's sickle cell disease was caused by his military service.  The provider also opined that it was less likely than not that the Veteran's sickle cell disease was aggravated by or in any way worsened beyond the natural progression of the disease by his military service.  The provider reported that temporary or intermittent flare-ups of a preexisting disease, which was what the Veteran had, were not an aggravation of the disease.

In a July 2015 statement, the Veteran reported that he did not know or hear about sickle cell disease until service.  He reported that he had no problems playing football or working before service.

Pursuant to a May 2017 request, the Board obtained a VHA advisory medical opinion in June 2017 from a VA physician.  This physician documented that he was sufficiently qualified to render the necessary medical opinion regarding the Veteran's sickle cell disease by noting the following: "I have been a practicing hematologist/oncologist for 29 years since completion of my fellowship at the National Institutes of Health/National Cancer Institute, am currently a tenured Professor of Medicine at Virginia Commonwealth University School of Medicine, and Chief of the Hematology/Oncology Section at the McGuire DVAMC [VA Medical Center in Richmond, Virginia]."

In response to the Board's question of whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's sickle cell disease existed prior to entrance to active service, the VA physician provided the following medical opinion and rationale:

"There is clear and unmistakable evidence that the Veteran's sickle cell disease existed prior to entry to active service.  At least 4 hemoglobin electrophoreses performed at the Little Rock DVAMC document that the Veteran suffers from a variant of sickle cell anemia known as sickle-hemoglobin C disease (SC disease, not SS as indicated in your request).  SC disease occurs when an individual inherits the S (sickle) allele of the ß-globin gene from one parent and the hemoglobin C allele from the other parent.  Thus, this is a genetic (inherited) disease that an individual is born with.  As opposed to patients with classic sickle cell (SS) disease, SC patients have fewer painful crises, less severe anemia, longer life expectancy, and have a delayed onset of disease complications such as kidney disease and osteonecrosis due to the fact that hemoglobin C decreases the likelihood of sickling of red blood cells (rbcs)." (Emphasis in original)

In response to the Board's question of whether it is clear and unmistakable that the pre-existing disease was not aggravated (i.e., permanently worsened) during active service, the VA physician provided the following medical opinion and rationale:

"There is clear and unmistakable evidence that the Veteran's SC disease was not aggravated (permanently worsened) during active service.  Painful crises, related to sickling of the rbcs, are the most common manifestations of sickle cell disease and its variants, occurring less frequently in SC disease than SS disease.  Sickling can be triggered by various stimuli but most commonly occurs when blood oxygen concentrations are lowered, such as might occur at high altitudes or in muscles and bones during vigorous exercise.  Thus it is perfectly plausible that an individual with SC disease would see a worsening of symptoms during the vigorous exercise of basic training, as the Veteran apparently did, whereas in the absence of such vigorous exercise painful crises would be less frequent.  There is no evidence in the medical literature that onset of painful crises over a [period of] several weeks permanently change the course of the disease.  However, there is good evidence that over a lifetime the consequences of sickling compromises organ function, resulting in renal dysfunction and avascular necrosis of bone, among others.  Renal dysfunction and avascular necrosis of bone typically occurs in the third decade of life (mid-20s) with SS disease and the fifth decade of life (mid-40s) in SC patients (Powars, et al. Ann Intern Med. 1991; 115(8):614; Milner et al. N Engl J Med. 1991; 325(21):1476).  The Veteran developed progressive renal dysfunction in the late 1990s and avascular necrosis of the right hip in 1999, consistent with the natural history of SC disease.  This is clear and unmistakable evidence that the Veteran's SC disease was not aggravated during active service.  If the patient's SC disease had been aggravated by active service, a significantly earlier onset of these complications would have been expected."  (Emphasis in original)

For additional rationale, the VA physician went on to state that his opinion is consistent with the other medical opinions of record (as outlined above), "with the exception that some of these opinions do not distinguish between sickle cell disease (SS) and the sickle-hemoglobin C variant (SC), which the Veteran clearly has."  He went on to state that these opinions, as well as his own, differ from that of the September 1999 opinion from the Veteran's VA hematologist/oncologist, who "stated that the Veteran's disease was aggravated by his time in service due to complications caused by rigorous training but gives no specifics as to what complications he is referring to in his three sentence opinion.  It should also be noted that [the Veteran's hematologist/oncologist who provided that opinion] clearly should have had access to the hemoglobin electrophoresis analysis done at Little Rock (prior to his opinion) indicating the patient had SC disease, a fact that should have been mentioned in a seriously considered opinion by a hematologist/oncologist."

The Board finds that the VA physician who rendered the June 2017 medical opinion is sufficiently competent to render such an opinion regarding the nature and etiology of blood disorders such as the Veteran's sickle cell disease, because of this physician's stated qualifications as a practicing hematologist/oncologist with 29 years of experience.

Because there is no mention of sickle cell disease (or any related abnormalities) noted on the Veteran's July 1975 service entrance examination, he is presumed to have been sound upon entry into service.

Nevertheless, the Board finds that clear and unmistakable evidence shows that the Veteran's sickle cell disease pre-existed his active service.  As summarized in detail by the VA physician in June 2017 (whose opinion is quoted verbatim above), the medical treatment reports of record contain clear and unmistakable evidence that the Veteran's form of sickle cell disease is sickle-hemoglobin C disease (or SC disease), which "is a genetic (inherited) disease that an individual is born with" according to the June 2017 VA physician.  The Board finds that the June 2017 medical opinion by this VA physician is entitled to the most probative weight in the record regarding whether the Veteran's sickle cell disease clearly and unmistakably pre-existed service, because it is the only opinion of record that: (1) was provided by a medical professional with expertise in blood disorders (demonstrating the requisite competence to provide such an opinion), (2) reflects familiarity with the entire record, and (3) is accompanied by a thorough and adequate rationale referring to accurate factual data for support (with consideration of the other pertinent opinions of record).  The other medical opinions of record fall short in at least one of these three areas, including the September 1999 opinion from the Veteran's treating VA physician, and therefore none of those opinions are entitled to as much probative weight as the June 2017 opinion by the VA physician.

The Board also finds that clear and unmistakable evidence shows that the Veteran's pre-existing sickle cell disease did not undergo a permanent worsening beyond normal progression during his active service.  As summarized in detail by the VA physician in June 2017 (whose opinion is quoted verbatim above), the medical treatment reports of record contain clear and unmistakable evidence that the progress of the Veteran's SC disease was "consistent with the natural history of SC disease" in that the onset of his complications such as progressive renal dysfunction and right hip avascular necrosis did not begin until the late 1990s (when he was in his mid-40s, exactly when the cited research has demonstrated that these types of complications typically occur), whereas if his SC disease had been permanently worsened by service (as opposed to just temporary worsening during the vigorous exercise of basic training), then "a significantly earlier onset of these complications would have been expected" according to the June 2017 VA physician.  The Board finds that the June 2017 medical opinion by this VA physician is entitled to the most probative weight in the record regarding whether the Veteran's pre-existing sickle cell disease underwent a permanent worsening beyond normal progression during his active service, because it is the only opinion of record that: (1) was provided by a medical professional with expertise in blood disorders (demonstrating the requisite competence to provide such an opinion), (2) reflects familiarity with the entire record, and (3) is accompanied by a thorough and adequate rationale referring to accurate factual data for support (with consideration of the other pertinent opinions of record).  The other medical opinions of record fall short in at least one of these three areas, including the September 1999 opinion of the Veteran's treating VA physician, and therefore none of those opinions are entitled to as much probative weight as the June 2017 opinion by the VA physician.

While the Veteran is competent to describe lay discernible symptoms without any specialized knowledge or training (see Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)), his own opinions regarding progression, aggravation, or etiology of such symptoms are not competent evidence.  He is a layperson, and does not cite to any supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of whether a disability underwent a permanent worsening beyond normal progression is a medical question beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1372.

Because the Board finds that clear and unmistakable evidence shows that the Veteran's sickle cell disease pre-existed his active service and that clear and unmistakable evidence shows that his pre-existing sickle cell disease did not undergo a permanent worsening beyond normal progression during his active service, the presumption of soundness is therefore rebutted, and the second element of the claim seeking service connection has not been met.

Given the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for sickle cell disease.  There is no doubt to be resolved.

Accordingly, the Board finds that service connection for sickle cell disease is not warranted, and the claim is denied.




Right Eye Glaucoma, Right Hip Avascular Necrosis, and a Renal Disorder

The Veteran contends that his current right eye glaucoma, right hip avascular necrosis, and renal disorder are secondary to his sickle cell disease.

For the reasons outlined above, the Veteran is being denied service connection for sickle cell disease in the instant decision, and therefore any secondary service connection theory of entitlement based upon sickle cell disease pursuant to 38 C.F.R. § 3.310 is moot.

The Veteran's STRs do not note any reports, findings, diagnoses, or treatment of right eye glaucoma (or any right eye abnormalities), right hip avascular necrosis (or any right hip abnormalities), or renal disorders.

Regarding right eye glaucoma, post-service treatment records show that the first indication of right eye problems was in 1993, and treatment records in 1994 show a diagnosis of glaucoma.  A December 1999 letter from the Veteran's VA physician shows that his glaucoma was related to his sickle cell disease.  The March 2005 VA examiner reported that the Veteran's glaucoma was a complication of sickle cell disease.  The November 2010 examiner indicated that medical conditions associated with sickle cell disease included eye problems.  None of the Veteran's treatment records contain any opinion relating his right eye glaucoma to his military service.

Regarding right hip avascular necrosis, post-service treatment records show that the Veteran complained of pain in his right leg in February 1983 and pain in the right hip in May 1994.  The first diagnosis of avascular necrosis was in July 1999.  One of the July 1999 records shows that it was secondary to sickle cell.  The Veteran had surgery in August 1999, and the surgical record again shows that the avascular necrosis was secondary to sickle cell disease.  The March 2005 VA examiner reported that the Veteran's avascular necrosis was a complication of sickle cell disease.  None of the Veteran's treatment records contain any opinion relating his right hip avascular necrosis to his military service.

Regarding a renal disorder, post-service treatment records show that the first evidence of renal problems was in 1999.  An April 1999 record shows that the Veteran needed a renal consult as he had interstitial nephritis due to sickle cell disease.  A May 1999 record shows that the Veteran had sickle cell disease complicated by renal impairment.  The December 1999 letter from the Veteran's VA physician also shows that the Veteran's renal failure is related to his sickle cell disease.  The March 2005 VA examiner reported that the Veteran's renal insufficiency was a complication of sickle cell disease.  None of the Veteran's treatment records contain any opinion relating his renal disorder to his military service.

While the evidence shows that the Veteran does have a current diagnosis of right eye glaucoma, right hip avascular necrosis, and a renal disorder, the Board reiterates that his STRs are silent for any reports, findings, diagnoses, or treatment of these disabilities.  Furthermore, there is no competent evidence in the record to suggest that his current right eye glaucoma, right hip avascular necrosis, and renal disorder are (or may be, so as to trigger the duty to obtain a medical opinion in this matter) related to his service.  Notably, the Veteran has not alleged (nor submitted evidence showing) that his current right eye glaucoma, right hip avascular necrosis, and renal disorder are related to any incident of his military service or that he has suffered from these disabilities (or any symptoms of such) continuously since service.  Consequently, service connection for right eye glaucoma, right hip avascular necrosis, and a renal disorder on the basis that such became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303(b).

Given the absence of any competent evidence that the Veteran's current right eye glaucoma, right hip avascular necrosis, or renal disorder began in service (or within the first post-service year for glaucoma or nephritis) or are related to his service, the Board finds that the preponderance of the evidence is against the claims for service connection for right eye glaucoma, for right hip avascular necrosis, and for a renal disorder.  There is no doubt to be resolved.

Accordingly, the Board finds that service connection for right eye glaucoma, for right hip avascular necrosis, and for a renal disorder is not warranted, and the claims are denied.

TDIU Rating

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to obtain or follow a substantially gainful occupation as a result of service connected disabilities and has a single service-connected disability ratable at 60 percent or more, or two or more service-connected disabilities when one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability or disabilities to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is not service-connected for any disabilities.  Therefore, the Veteran's claim for a TDIU rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for sickle cell disease is denied.

Service connection for right eye glaucoma is denied.

Service connection for right hip avascular necrosis is denied.
Service connection for a renal disorder is denied.

A TDIU rating is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


